i          i     i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00669-CR

                                         IN RE Tony ALCORTA

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: September 29, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 16, 2010, relator Tony Alcorta filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se “Petition for Writ of Habeas Corpus for

Release Because of Failure to Prosecute and Speedy Trial Violation.” However, counsel has been

appointed to represent relator in the criminal proceeding pending in the trial court for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson, 240


           1
          … This proceeding arises out of Cause No. 2009-CR-10302, styled State of Texas v. Tony Alcorta, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita Vasquez-Gardner presiding.
                                                                                       04-10-00669-CR



S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule on

relator’s pro se petition filed in the criminal proceeding pending in the trial court. Accordingly, the

petition is denied. TEX . R. APP . P. 52.8(a).

                                                                               PER CURIAM

DO NOT PUBLISH




                                                  -2-